Order unanimously affirmed without costs. Memorandum: Special Term properly granted summary judgment to defendants and denied plaintiffs’ cross motion to vacate an order of preclusion entered upon plaintiffs’ failure to respond timely to defendants’ demand for a bill of particulars. Plaintiff Peter Tuffo’s medical excuse for failure to comply was not verified and, in any event, was legally insufficient (see, Le Frois Foods Corp. v Aetna Ins. Co., 47 AD2d 994). Since the information requested in defendants’ demand for a bill of particulars related to every aspect of plaintiffs’ claims, the preclusion order effectively prevented plaintiffs from establishing a prima facie case. Accordingly, summary judgment dismissing the complaint was proper (see, Centenni v St. Peter of Alcantara, 99 AD2d 525, lv denied 63 NY2d 605; Gerr v Weissberg, 62 AD2d 931, affd 47 NY2d 730; DeJohn v Winkelman Co., 53 AD2d 1049). (Appeal from order of Supreme Court, Monroe County, Bergin, J.—summary judg-